Application is made for a writ of certiorari to review the action of the State Board of Tax Appeals fixing the assessment on property of the prosecutors at 172 Belmont Avenue, Jersey City, at $5,100 on land and $3,500 on building, thereby reducing the assessment affirmed by the Hudson County Board of Taxation at $8,100 on land and $4,100 on building.
Application was made to Chief Justice Brogan, who denied a review. From the memorandum of the Chief Justice, it appears that the record of the hearing before the State Board of Tax Appeals was before him. It has not been submitted to this court. We have only a brief affidavit of prosecutor setting out the purchase price of the property. No other proof is submitted. Comment is made on the testimony of the city's expert, but this is controverted by respondents' affidavits.
It has been repeatedly held that the purchase price of the property under review is not conclusive as to its fair market value. City of Plainfield v. State Board of Tax Appeals,126 N.J.L. 407. In that case it was said: "There is at the outset a presumption in favor of the quantum of the assessment as made by the local authority, and the onus of proving an excessive valuation is upon the landowner. New Jersey Bell Telephone Co.
v. City of Newark, 118 N.J.L. 490; affirmed, 124 Id.
451." See, also, Gannon v. State Board of Tax Appeals, 123Id. 450.
From the record before us, we are unable to discern any proof of an assessment in excess of fair value.
The application is denied, with costs. *Page 364